In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00562-CR
____________

RENE BILL VALDEZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1087956



MEMORANDUM  OPINION
	Appellant, Rene Bill Valdez, pleaded guilty to the felony offense of aggravated
sexual assault of a child, and, in accordance with his plea bargain agreement with the
State, the trial court sentenced appellant to confinement for 12  years.  Appellant filed
a timely pro se notice of appeal 
	In a plea-bargained case in which the punishment assessed does not exceed the
plea agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court's permission
to appeal.  Tex. R. App. P. 25.2(a)(2); Griffin v. State, 145 S.W.3d 645, 648-49 (Tex.
Crim. App. 2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001).	The trial court's certification of appellant's right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court's certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
	We note that appellant also waived his right to appeal.  See Buck v. State, 45
S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
 	All pending motions are dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).